Exhibit 99.d(2) AMENDED AND RESTATED SCHEDULE A TO THE INVESTMENT MANAGEMENT AGREEMENT BETWEEN BROADMARK FUNDS AND BROADMARK ASSET MANAGEMENT LLC, DATED DECEMBER 3, 2012 Intending to be legally bound, the undersigned hereby amend and restate Schedule A to the aforesaid Agreement to include the Broadmark Tactical Fund as of April 18, 2013: Fund Management Fee (stated at an annual rate of the Fund's average daily net assets) Broadmark Tactical Plus Fund 1.15% Broadmark Tactical Fund 1.10% All signatures need not appear on the same copy of this Amended and Restated Schedule A. BROADMARK FUNDS (on behalf of Broadmark Tactical Fund) BROADMARK ASSET MANAGEMENT LLC By:/s/ Christopher J. Guptill Name: Christopher J. Guptill Title: President By:/s/ Christopher J. Guptill Name: Christopher J. Guptill Title: Chief Executive Officer
